Exhibit 10.8

EXECUTION COPY

SENIOR CONVERTIBLE NOTE

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF
COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR THE SECURITIES MAY BE SOLD PURSUANT TO RULE 144
OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE
SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND
19(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY,
THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

DAYSTAR TECHNOLOGIES, INC.

SENIOR CONVERTIBLE NOTE

 

Issuance Date: May 25, 2006   Principal: U.S. $15,000,000

FOR VALUE RECEIVED, DayStar Technologies, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of LC CAPITAL MASTER FUND, LTD.
or registered assigns (“Holder”) the amount set out above as the Principal (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date (as defined
below), on any Installment Date with respect to the Installment Amount due on
such Installment Date (each, as defined herein), acceleration, redemption or
otherwise (in each case in accordance with the terms hereof) and to pay interest
(“Interest”) on any outstanding Principal at a rate equal to 7.5% per annum (the
“Interest Rate”), from the date set out above as the Issuance Date (the
“Issuance Date”) until the same becomes due and payable, whether upon an
Interest Date (as defined below), any Installment Date or the Maturity Date,
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof). This Senior Convertible Note (this “Note”) is the Senior
Convertible Note issued pursuant to Section 19(d) hereof after assignment to the
Holder on January 19, 2007 pursuant to the Note Purchase Agreement (as defined
below)



--------------------------------------------------------------------------------

of all rights and interests in the original Senior Convertible Note issued
pursuant to the Securities Purchase Agreement (as defined below) on the Closing
Date. This Note and any Senior Convertible Note issued in exchange, transfer or
replacement hereof shall be collectively referred to herein as the “Notes” and
any such other Senior Convertible Notes, shall be referred to herein as the
“Other Notes”. Certain capitalized terms used herein are defined in Section 29.

1. PAYMENTS OF PRINCIPAL. On each Installment Date, the Company shall pay to the
Holder an amount equal to the Installment Amount due on such Installment Date in
accordance with Section 8. The “Maturity Date” shall be the eight (8) month
anniversary of the Initial Maturity Date as may be extended at the option of the
Holder (i) in the event that, and for so long as, an Event of Default (as
defined in Section 4(a)) shall have occurred and be continuing or any event
shall have occurred and be continuing which with the passage of time and the
failure to cure would result in an Event of Default and (ii) through the date
that is ten (10) days after the consummation of a Change of Control in the event
that a Change of Control is publicly announced or a Change of Control Notice (as
defined in Section 5(b)) is delivered prior to the Maturity Date.

2. INTEREST; INTEREST RATE. Interest on this Note shall commence accruing on the
Issuance Date and shall be computed on the basis of a 365-day year and actual
days elapsed and shall be payable in arrears for each Payment Quarter on the
first day of the succeeding Payment Quarter during the period beginning on the
Issuance Date and ending on, and including, the Maturity Date (each, an
“Interest Date”) with the first Interest Date being July 1, 2006. Interest shall
be payable on each Interest Date, to the record holder of this Note on the
applicable Interest Date, and to the extent that any Principal amount of this
Note is converted prior to such Interest Date, accrued and unpaid Interest with
respect to such converted Principal amount and accrued and unpaid Late Charges
with respect to such Principal and Interest shall be paid through the Conversion
Date (as defined below) on the next succeeding Interest Date to the record
holder of this Note on the applicable Conversion Date, in cash (“Cash Interest”)
or, at the option of the Company, in shares of Common Stock (“Interest Shares”)
or a combination thereof, provided that the Interest which accrued during any
period may be payable in Interest Shares if, and only if, the Company delivers
written notice (each, an “Interest Election Notice”) of such election to each
holder of the Notes on or prior to the tenth (10th) Trading Day prior to the
Interest Date (each, an “Interest Notice Due Date”); provided, further, that if
the Stockholder Approval (as defined in the Securities Purchase Agreement) has
not been obtained by the Stockholder Meeting Deadline (as defined in the
Securities Purchase Agreement), the Company may not elect to pay Interest in
Interest Shares and must pay all Interest due hereunder as Cash Interest until
such time as the Stockholder Approval has been obtained. Each Interest Election
Notice must specify the amount of Interest that shall be paid as Cash Interest,
if any, and the amount of Interest that shall be paid in Interest Shares.
Interest to be paid on an Interest Date in Interest Shares shall be paid in a
number of duly authorized, validly issued, fully paid and nonassessable shares
(rounded to the nearest whole share in accordance with Section 3(a)) of Common
Stock equal to the quotient of (a) the amount of Interest payable on such
Interest Date less any Cash Interest paid and (b) the Interest Conversion



--------------------------------------------------------------------------------

Price in effect on the applicable Interest Date. If any Interest Shares are to
be paid on an Interest Date, then the Company shall (X) provided that the
Company’s transfer agent (the “Transfer Agent”) is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program and
such action is not prohibited by applicable law or regulation or any applicable
policy of DTC, credit such aggregate number of Interest Shares to which the
Holder shall be entitled to the Holder’s or its designee’s balance account with
DTC through its Deposit Withdrawal Agent Commission system, or (Y) if the
foregoing shall not apply, issue and deliver on the applicable Interest Date, to
the address set forth in the register maintained by the Company for such purpose
pursuant to the Securities Purchase Agreement or to such address as specified by
the Holder in writing to the Company at least two Business Days prior to the
applicable Interest Date, a certificate, registered in the name of the Holder or
its designee, for the number of Interest Shares to which the Holder shall be
entitled. Notwithstanding the foregoing, the Company shall not be entitled to
pay Interest in Interest Shares and shall be required to pay such Interest in
cash as Cash Interest on the applicable Interest Date if, unless consented to in
writing by the Holder, during the period commencing on the applicable Interest
Notice Due Date through the applicable Interest Date the Equity Conditions have
not been satisfied. Prior to the payment of Interest on an Interest Date,
Interest on this Note shall accrue at the Interest Rate. Upon the occurrence and
during the continuance of an Event of Default, the Interest Rate shall be
increased to ten percent (10%). In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the date of such cure; provided that the Interest as
calculated and unpaid at such increased rate during the continuance of such
Event of Default shall continue to apply to the extent relating to the days
after the occurrence of such Event of Default through and including the date of
cure of such Event of Default. The Company shall pay any and all taxes that may
be payable with respect to the issuance and delivery of Interest Shares;
provided that the Company shall not be required to pay any tax that may be
payable in respect of any issuance of Interest Shares to any Person other than
the Holder or with respect to any income tax due by the Holder with respect to
such Interest Shares.

3. CONVERSION OF NOTES. This Note shall be convertible into shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), on the
terms and conditions set forth in this Section 3.

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
duly authorized, validly issued, fully paid and nonassessable shares of Common
Stock in accordance with Section 3(c), at the Conversion Rate (as defined
below). The Company shall not issue any fraction of a share of Common Stock upon
any conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
taxes that may be payable with respect to the issuance and delivery of Common
Stock upon conversion of any Conversion Amount.



--------------------------------------------------------------------------------

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

(i) “Conversion Amount” means the portion of the Principal to be converted,
redeemed or otherwise with respect to which this determination is being made.

(ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination, $11.50, subject to adjustment as provided herein.

(c) Mechanics of Conversion.

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 3(c)(iii), surrender this Note to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction). The Conversion Notice shall include notification to the
Company of any restriction upon issuances to the Holder pursuant to
Section 3(d)(i) hereof of which the Holder is aware. On or before the first
(1st) Business Day following the date of receipt of a Conversion Notice, the
Company shall transmit by facsimile a confirmation of receipt of such Conversion
Notice to the Holder and the Transfer Agent. On or before the second Business
Day following the date of confirmed receipt of a Conversion Notice (the “Share
Delivery Date”), the Company shall (X) provided that the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled. If this Note is
physically surrendered for conversion as required by Section 3(c)(iii) and the
outstanding Principal of this Note is greater than the Principal portion of the
Conversion Amount being converted, then the Company shall as soon as practicable
and in no event later than three (3) Business Days after receipt of this Note
and at its own expense, issue and deliver to the holder a new Note (in
accordance with Section 19(d)) representing the outstanding Principal not
converted. The Person or Persons entitled to receive the shares of Common Stock
issuable upon a



--------------------------------------------------------------------------------

conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on the Conversion Date. In the event
of a partial conversion of this Note pursuant hereto, the principal amount
converted shall be deducted from the Installment Amounts relating to the
Installment Dates as set forth in the Conversion Notice.

(ii) Company’s Failure to Timely Convert. If within three (3) Trading Days after
the Company’s confirmed receipt of the facsimile copy of a Conversion Notice the
Company shall fail to issue and deliver a certificate to the Holder or credit
the Holder’s balance account with DTC for the number of shares of Common Stock
to which the Holder is entitled upon such holder’s conversion of any Conversion
Amount (a “Conversion Failure”), and if on or after such Trading Day the Holder
purchases (in an open market transaction or otherwise) Common Stock to deliver
in satisfaction of a sale by the Holder of Common Stock issuable upon such
conversion that the Holder anticipated receiving from the Company (a “Buy-In”),
then the Company shall, within three (3) Business Days after the Holder’s
request and in the Holder’s discretion, either (i) pay cash to the Holder in an
amount equal to the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate
(and to issue such Common Stock) shall terminate or (ii) promptly honor its
obligation to deliver to the Holder a certificate or certificates representing
such Common Stock and pay cash to the Holder in an amount equal to the excess
(if any) of the Buy-In Price over the product of (A) such number of shares of
Common Stock, and (B) the Closing Bid Price on the Conversion Date.

(iii) Book-Entry. Notwithstanding anything to the contrary set forth herein,
upon conversion of any portion of this Note in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Note to the
Company unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
this Note upon physical surrender of this Note. The Holder and the Company shall
maintain records showing the Principal, Interest and Late Charges converted and
the dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion.

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date. In the event of a dispute as to



--------------------------------------------------------------------------------

the number of shares of Common Stock issuable to the Holder in connection with a
conversion of this Note, the Company shall issue to the Holder the number of
shares of Common Stock not in dispute and resolve such dispute in accordance
with Section 24.

(d) Limitations on Conversions.

(i) Beneficial Ownership. The Company shall not effect any conversion of this
Note, and the Holder of this Note shall not have the right to convert any
portion of this Note pursuant to Section 3(a), to the extent that after giving
effect to such conversion, the Holder (together with the Holder’s affiliates)
would beneficially own in the aggregate, including all shares of stock of the
Company issued to the Holder in connection with the Transaction Documents, in
excess of 4.99% (the “Maximum Percentage”) of the number of shares of Common
Stock outstanding immediately after giving effect to such conversion. For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its affiliates shall include the number of
shares of Common Stock issuable upon conversion of this Note with respect to
which the determination of such sentence is being made, but shall exclude the
number of shares of Common Stock which would be issuable upon (A) conversion of
the remaining, nonconverted portion of this Note beneficially owned by the
Holder or any of its affiliates and (B) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any Other Notes or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 3(d)(i),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended. For purposes of this
Section 3(d)(i), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (x) the Company’s most recent Form 10-K, Form 10-KSB, Form 10-Q,
Form 10-QSB or Form 8-K, as the case may be (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock outstanding.
For any reason at any time, upon the written or oral request of the Holder, the
Company shall within one Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Note, by the Holder or its affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. By written notice to
the Company, the Holder may increase or decrease the Maximum Percentage to any
other percentage not in excess of 9.99% specified in such notice; provided that
(i) any such increase will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company and (ii) any such increase or
decrease will apply only to the Holder and not to any other holder of Notes.



--------------------------------------------------------------------------------

(ii) Principal Market Regulation. The Company shall not be obligated to issue
any shares of Common Stock upon conversion of this Note if the issuance of such
shares of Common Stock would exceed the aggregate number of shares of Common
Stock which the Company may issue upon conversion or exercise, as applicable, of
the Notes and Warrants without breaching the Company’s obligations under the
rules or regulations of the Principal Market (the “Exchange Cap”), except that
such limitation shall not apply in the event that the Company (A) obtains the
approval of its stockholders as required by the applicable rules of the
Principal Market for issuances of Common Stock in excess of such amount or
(B) obtains a written opinion from outside counsel to the Company that such
approval is not required, which opinion shall be reasonably satisfactory to the
Required Holders. Until such approval or written opinion is obtained, the
purchaser of this Note pursuant to the Securities Purchase Agreement (the
“Purchaser”) shall not be issued in the aggregate, upon conversion or exercise,
as applicable, of the Notes or the Warrants, shares of Common Stock in an amount
greater than the Exchange Cap. In the event that the Purchaser shall sell or
otherwise transfer any of this Note, the transferee shall be allocated a pro
rata portion of the Exchange Cap, and the restrictions of the prior sentence
shall apply to such transferee with respect to the portion of the Exchange Cap
allocated to such transferee (the “Exchange Cap Allocation”). In the event that
any holder of Notes shall convert all of such holder’s Notes into a number of
shares of Common Stock which, in the aggregate, is less than such holder’s
Exchange Cap Allocation, then the difference between such holder’s Exchange Cap
Allocation and the number of shares of Common Stock actually issued to such
holder shall be allocated to the respective Exchange Cap Allocations of the
remaining holders of Notes on a pro rata basis in proportion to the aggregate
principal amount of the Notes then held by each such holder.

(iii) Cap on Total Shares Issued. The Company shall not be obligated to issue
any shares of Common Stock upon conversion of this Note if the issuance of such
shares of Common Stock would, when aggregated with all other shares of Common
Stock issued by the Company upon conversion of this Note (excluding any Interest
Shares, shares of Common Stock issued or issuable upon exercise of any of the
Warrants and any other shares issued or issuable pursuant to the Transaction
Documents), exceed 1,968,216 shares of Common Stock (subject to adjustment for
stock splits, combinations and like events) (the “Issuance Cap”). The Purchaser
of this Note pursuant to the Securities Purchase Agreement shall not be issued
in the aggregate, upon conversion of the Notes shares of Common Stock in an
amount greater than the Issuance Cap. In the event that the Purchaser shall sell
or otherwise transfer any of this Note, the transferee shall be allocated a pro
rata portion of the Issuance Cap, and the restrictions of the prior sentence
shall apply to such transferee with respect to the portion of the Issuance Cap
allocated to such transferee (the “Issuance Cap Allocation”). In the event that
any holder of Notes shall convert all of such holder’s Notes into a number of
shares of Common Stock which, in the aggregate, is less than such holder’s
Issuance Cap Allocation, then the difference between such holder’s Issuance Cap
Allocation and the number of shares of Common Stock actually



--------------------------------------------------------------------------------

issued to such holder shall be allocated to the respective Issuance Cap
Allocations of the remaining holders of Notes on a pro rata basis in proportion
to the aggregate principal amount of the Notes then held by each such holder.

4. RIGHTS UPON EVENT OF DEFAULT.

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

(i) the failure of the applicable Registration Statement required to be filed
pursuant to the Registration Rights Agreement to be declared effective by the
SEC on or prior to the date that is sixty (60) days after the applicable
Effectiveness Deadline (as defined in the Registration Rights Agreement), or,
while the applicable Registration Statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of the applicable Registration Statement lapses for any reason
(including, without limitation, the issuance of a stop order) or is unavailable
to any holder of the Notes for sale of all of such holder’s Registrable
Securities (as defined in the Registration Rights Agreement) in accordance with
the terms of the Registration Rights Agreement, and such lapse or unavailability
continues for a period of twenty (20) consecutive days or for more than an
aggregate of sixty (60) days in any 365-day period (other than days during an
Allowable Grace Period (as defined in the Registration Rights Agreement));

(ii) the suspension from trading or failure of the Common Stock to be listed on
an Eligible Market for a period of five (5) consecutive days or for more than an
aggregate of ten (10) days in any 365-day period;

(iii) the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within ten (10) Business Days after
the applicable Conversion Date or (B) notice, written or oral, to any holder of
the Notes, including by way of public announcement or through any of its agents,
at any time, of its intention not to comply with a request for conversion of any
Notes into shares of Common Stock that are tendered in accordance with the
provisions of the Notes, other than pursuant to Section 3(d);

(iv) at any time following the tenth (10th) consecutive Business Day that the
Holder’s Authorized Share Allocation (as defined below) is less than the number
of shares of Common Stock that the Holder would be entitled to receive upon a
conversion of the full Conversion Amount of this Note (without regard to any
limitations on conversion set forth in Section 3(d) or otherwise);

(v) the Company’s failure to pay to the Holder any amount of Principal,
Interest, Late Charges or other amounts when and as due under this Note
(including, without limitation, the Company’s failure to pay any redemption
payments or amounts hereunder) or any other Transaction Document (as defined in
the Securities Purchase Agreement) or any other agreement, document,



--------------------------------------------------------------------------------

certificate or other instrument delivered in connection with the transactions
contemplated hereby and thereby to which the Holder is a party, except in the
case of a failure to pay Interest and Late Charges when and as due, in which
case only if such failure continues for a period of at least five (5) Business
Days;

(vi) any default under, redemption of or acceleration prior to maturity of any
Indebtedness (as defined in Section 3(s) of the Securities Purchase Agreement)
of the Company or any of its Subsidiaries (as defined in Section 3(a) of the
Securities Purchase Agreement) other than with respect to any Other Notes;

(vii) the Company or any of its Subsidiaries, pursuant to or within the meaning
of Title 11, U.S. Code, or any similar Federal, foreign or state law for the
relief of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary
case, (B) consents to the entry of an order for relief against it in an
involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;

(viii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;

(ix) a final judgment or judgments for the payment of money aggregating in
excess of $500,000 are rendered against the Company or any of its Subsidiaries
and which judgments are not, within sixty (60) days after the entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within sixty
(60) days after the expiration of such stay; provided, however, that any
judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $500,000 amount set forth above
so long as the Company provides the Holder a written statement from such insurer
or indemnity provider (which written statement shall be reasonably satisfactory
to the Holder) to the effect that such judgment is covered by insurance or an
indemnity and the Company will receive the proceeds of such insurance or
indemnity within thirty (30) days of the issuance of such judgment;

(x) the Company breaches any representation, warranty, covenant or other term or
condition of any Transaction Document (as defined in the Securities Purchase
Agreement), except, in the case of a breach of a covenant or other term or
condition of any Transaction Document which is curable, only if such breach
continues for a period of at least ten (10) consecutive Business Days;

(xi) any breach or failure in any respect to comply with either of Sections 8,
10 or 15 of this Note; or

(xii) any Event of Default (as defined in the Other Notes) occurs with respect
to any Other Notes.



--------------------------------------------------------------------------------

(b) Redemption Right. Promptly after the occurrence of an Event of Default with
respect to this Note or any Other Note, the Company shall deliver written notice
thereof via facsimile and overnight courier (an “Event of Default Notice”) to
the Holder. At any time after the earlier of the Holder’s receipt of an Event of
Default Notice and the Holder becoming aware of an Event of Default, the Holder
may require the Company to redeem all or any portion of this Note by delivering
written notice thereof (the “Event of Default Redemption Notice”) to the
Company, which Event of Default Redemption Notice shall indicate the portion of
this Note the Holder is electing to redeem. Each portion of this Note subject to
redemption by the Company pursuant to this Section 4(b) shall be redeemed by the
Company at a price equal to the greater of (i) the product of (x) the sum of the
Conversion Amount to be redeemed together with accrued and unpaid Interest with
respect to such Conversion Amount and accrued and unpaid Late Charges with
respect to such Conversion Amount and Interest and (y) the Redemption Premium
and (ii) the product of (A) the Conversion Rate with respect to such sum of the
Conversion Amount together with accrued and unpaid Interest with respect to such
Conversion Amount and accrued and unpaid Late Charges with respect to such
Conversion Amount and Interest in effect at such time as the Holder delivers an
Event of Default Redemption Notice and (B) the Closing Sale Price of the Common
Stock on the date immediately preceding such Event of Default (the “Event of
Default Redemption Price”). Redemptions required by this Section 4(b) shall be
made in accordance with the provisions of Section 13. In the event of a partial
redemption of this Note pursuant hereto, the principal amount redeemed shall be
deducted from the Installment Amounts relating to the applicable Installment
Dates as set forth in the Event of Default Redemption Notice.

5. RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance reasonably satisfactory to the Required Holders
and approved by the Required Holders prior to such Fundamental Transaction,
including agreements to deliver to each holder of Notes in exchange for such
Notes a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to the Notes, including, without
limitation, having a principal amount and interest rate equal to the principal
amounts and the interest rates of the Notes held by such holder and having
similar ranking to the Notes, and satisfactory to the Required Holders and
(ii) the Successor Entity (including its Parent Entity) is a publicly traded
corporation whose common stock is quoted on or listed for trading on an Eligible
Market (a “Public Successor Entity”). Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note referring to the “Company” shall



--------------------------------------------------------------------------------

refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Note with the same effect as if such Successor Entity had been named as the
Company herein. Upon consummation of the Fundamental Transaction, the Successor
Entity shall deliver to the Holder confirmation that there shall be issued upon
conversion or redemption of this Note at any time after the consummation of the
Fundamental Transaction, in lieu of the shares of the Company’s Common Stock (or
other securities, cash, assets or other property) purchasable upon the
conversion or redemption of the Notes prior to such Fundamental Transaction,
such shares of the publicly traded common stock (or its equivalent) of the
Successor Entity (including its Parent Entity), as adjusted in accordance with
the provisions of this Note. The provisions of this Section shall apply
similarly and equally to successive Fundamental Transactions and shall be
applied without regard to any limitations on the conversion or redemption of
this Note.

(b) Redemption Right. No sooner than fifteen (15) days nor later than ten
(10) days prior to the consummation of a Change of Control, but not prior to the
public announcement of such Change of Control, the Company shall deliver written
notice thereof via facsimile and overnight courier to the Holder (a “Change of
Control Notice”); provided, that the Holder hereby waives its right not to
receive any material non-public information that may be set forth in any such
Change of Control Notice. At any time during the period beginning after the
Holder’s receipt of a Change of Control Notice and ending on the date of the
consummation of such Change of Control (or, in the event a Change of Control
Notice is not delivered at least ten (10) days prior to a Change of Control, at
any time on or after the date which is ten (10) days prior to a Change of
Control and ending ten (10) days after the consummation of such Change of
Control), the Holder may require the Company to redeem all or any portion of
this Note by delivering written notice thereof (“Change of Control Redemption
Notice”) to the Company, which Change of Control Redemption Notice shall
indicate the Conversion Amount the Holder is electing to redeem. The portion of
this Note subject to redemption pursuant to this Section 5 shall be redeemed by
the Company at a price equal to the greater of (i) the product of (x) 125% of
the sum of the Conversion Amount being redeemed together with accrued and unpaid
Interest with respect to such Conversion Amount and accrued and unpaid Late
Charges with respect to such Conversion Amount and Interest and (y) the quotient
determined by dividing (A) the Closing Sale Price of the Common Stock
immediately following the public announcement of such proposed Change of Control
by (B) the Conversion Price and (ii) 125% of the sum of the Conversion Amount
being redeemed together with accrued and unpaid Interest with respect to such
Conversion Amount and accrued and unpaid Late Charges with respect to such
Conversion Amount and Interest (the “Change of Control Redemption Price”).
Redemptions required by this Section 5 shall be made in accordance with the
provisions of Section 13 and shall have priority to payments to stockholders in
connection with a Change of Control. Notwithstanding anything to the contrary in
this Section 5, but subject to Section 3(d), until the Change of Control
Redemption Price (together with any interest thereon) is paid in full, the
Conversion Amount submitted for redemption under this Section 5(c) (together
with any interest thereon) may be converted, in whole or in part, by the Holder
into Common Stock pursuant to Section 3. In the event of a partial redemption of
this Note pursuant hereto, the principal amount redeemed shall be deducted from
the Installment Amounts relating to the applicable Installment Dates as set
forth in the Change of Control Redemption Notice.

 



--------------------------------------------------------------------------------

6. RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

(a) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

(b) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, (i) in addition to the shares of Common Stock
receivable upon such conversion, such securities or other assets to which the
Holder would have been entitled with respect to such shares of Common Stock had
such shares of Common Stock been held by the Holder upon the consummation of
such Corporate Event (without taking into account any limitations or
restrictions on the convertibility of this Note) or (ii) in lieu of the shares
of Common Stock otherwise receivable upon such conversion, such securities or
other assets received by the holders of shares of Common Stock in connection
with the consummation of such Corporate Event in such amounts as the Holder
would have been entitled to receive had this Note initially been issued with
conversion rights for the form of such consideration (as opposed to shares of
Common Stock) at a conversion rate for such consideration commensurate with the
Conversion Rate. Provision made pursuant to the preceding sentence shall be in a
form and substance satisfactory to the Required Holders. The provisions of this
Section shall apply similarly and equally to successive Corporate Events and
shall be applied without regard to any limitations on the conversion or
redemption of this Note.

7. RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Subscription Date, the Company issues or sells, or in
accordance with this Section 7(a) is deemed to have issued or sold, any shares
of Common Stock (including the issuance or sale of shares of Common Stock owned
or held



--------------------------------------------------------------------------------

by or for the account of the Company, but excluding shares of Common Stock
deemed to have been issued or sold by the Company in connection with any
Excluded Security) for a consideration per share (the “New Issuance Price”) less
than a price (the “Applicable Price”) equal to the Conversion Price in effect
immediately prior to such issue or sale (the foregoing a “Dilutive Issuance”),
then immediately after such Dilutive Issuance the Conversion Price then in
effect shall be reduced to a price (calculated to the nearest one-hundredth of a
cent) determined in accordance with the following formula:

CP2 = CP1 * (A + B) ÷ (A + C).

For purposes of the foregoing formula, the following definitions shall apply:

(i) “CP2” shall mean the Conversion Price in effect immediately after such
Dilutive Issuance;

(ii) “CP1” shall mean the Conversion Price in effect immediately prior to such
Dilutive Issuance;

(iii) “A” shall mean the number of shares of Common Stock outstanding
immediately prior to such Dilutive Issuance (treating for this purpose as
outstanding all shares of Common Stock issuable upon exercise of “in-the-money”
Options outstanding immediately prior to such issue or upon conversion or
exchange of Convertible Securities (including the Notes) outstanding (assuming
exercise of any outstanding Options therefor immediately prior to such issue);

(iv) “B” shall mean the number of shares of Common Stock that would have been
issued in such Dilutive Issuance if shares of Common Stock had been issued at a
price per share equal to CP1 (determined by dividing the aggregate consideration
received by the Company in respect of such issue by CP1); and

(v) “C” shall mean the number of shares of Common Stock issued or deemed to be
issued in such Dilutive Issuance.

For purposes of determining the adjusted Conversion Price under this
Section 7(a), the following shall be applicable:

(i) Issuance of Options. If the Company in any manner grants or sells any
Options, other than Excluded Securities, and the lowest price per share for
which one share of Common Stock is issuable upon the exercise of any such Option
or upon conversion or exchange or exercise of any Convertible Securities
issuable upon exercise of such Option is less than the Applicable Price, then
such share of Common Stock shall be deemed to be outstanding and to have been
issued and sold by the Company at the time of the granting or sale of such
Option for such price per share. For purposes of this Section 7(a)(i), the
“lowest price per share for which one share of Common Stock is issuable upon the
exercise of any such Option or upon conversion or



--------------------------------------------------------------------------------

exchange or exercise of any Convertible Securities issuable upon exercise of
such Option” shall be equal to the sum of the lowest amounts of consideration
(if any) received or receivable by the Company with respect to any one share of
Common Stock upon granting or sale of the Option, upon exercise of the Option
and upon conversion or exchange or exercise of any Convertible Security issuable
upon exercise of such Option. No further adjustment of the Conversion Price
shall be made upon the actual issuance of such Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion or exchange or exercise of such
Convertible Securities.

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities, other than Excluded Securities, and the lowest
price per share for which one share of Common Stock is issuable upon such
conversion or exchange or exercise thereof is less than the Applicable Price,
then such share of Common Stock shall be deemed to be outstanding and to have
been issued and sold by the Company at the time of the issuance of sale of such
Convertible Securities for such price per share. For the purposes of this
Section 7(a)(ii), the “price per share for which one share of Common Stock is
issuable upon such conversion or exchange or exercise” shall be equal to the sum
of the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon the issuance or sale
of the Convertible Security and upon the conversion or exchange or exercise of
such Convertible Security. No further adjustment of the Conversion Price shall
be made upon the actual issuance of such Common Stock upon conversion or
exchange or exercise of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of the Conversion Price had been or are to be made pursuant to
other provisions of this Section 7(a), no further adjustment of the Conversion
Price shall be made by reason of such issue or sale.

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, other than Excluded Securities, the additional
consideration, if any, payable upon the issue, conversion, exchange or exercise
of any Convertible Securities, or the rate at which any Convertible Securities
are convertible into or exchangeable or exercisable for Common Stock changes at
any time, the Conversion Price in effect at the time of such change shall be
adjusted to the Conversion Price which would have been in effect at such time
had such Options or Convertible Securities provided for such changed purchase
price, additional consideration or changed conversion rate, as the case may be,
at the time initially granted, issued or sold. For purposes of this
Section 7(a)(iii), if the terms of any Option or Convertible Security that was
outstanding as of the Subscription Date are changed in the manner described in
the immediately preceding sentence, then such Option or Convertible Security and
the Common Stock deemed issuable upon exercise, conversion or exchange thereof
shall be deemed to have been issued as of the date of such change. No adjustment
shall be made if such adjustment would result in an increase of the Conversion
Price then in effect.



--------------------------------------------------------------------------------

(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for a consideration of $.01. If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the net
amount received by the Company therefor. If any Common Stock, Options or
Convertible Securities are issued or sold for a consideration other than cash,
the amount of the consideration other than cash received by the Company will be
the fair value of such consideration, except where such consideration consists
of securities, in which case the amount of consideration received by the Company
will be the Closing Sale Price of such securities on the date of receipt. If any
Common Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such Common Stock, Options or Convertible
Securities, as the case may be. The fair value of any consideration other than
cash or securities will be determined jointly by the Company and the Required
Holders. If such parties are unable to reach agreement within ten (10) days
after the occurrence of an event requiring valuation (the “Valuation Event”),
the fair value of such consideration will be determined within five (5) Business
Days after the tenth (10th) day following the Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Required Holders.
The determination of such appraiser shall be deemed binding upon all parties
absent manifest error and the fees and expenses of such appraiser shall be borne
by the Company.

(v) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Subscription Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately



--------------------------------------------------------------------------------

reduced. If the Company at any time on or after the Subscription Date combines
(by combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased.

(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Conversion Price so as to
protect the rights of the Holder under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 7.

8. COMPANY INSTALLMENT CONVERSION OR REDEMPTION.

(a) General. Beginning on the Initial Maturity Date, on each applicable
Installment Date, the Company shall pay to the Holder of this Note the
Installment Amount as of such Installment Date by the combination of any of the
following, but subject to and in accordance with the terms of this Section 8,
(i) provided that during the period commencing with the Company Installment
Notice (as defined below) through the applicable Installment Date, the Equity
Conditions have been satisfied (or waived in writing by the Holder), by
requiring the conversion of a portion of the applicable Installment Amount, in
whole or in part, in accordance with this Section 8 (a “Company Conversion”)
and/or (ii) by redeeming the applicable Installment Amount, in whole or in part,
in accordance with this Section 8 (a “Company Redemption”); provided that all of
the outstanding applicable Installment Amount as of each such Installment Date
must be converted and/or redeemed by the Company on the applicable Installment
Date, subject to the provisions of this Section 8. Notwithstanding the
foregoing, the Company may not effect a Company Conversion under this
Section 8(a), (x) in excess of 15% of the aggregate dollar trading volume (as
reported on Bloomberg) of the Common Stock on the Principal Market over the
twenty (20) consecutive Trading Day period prior to the applicable Installment
Notice Due Date, (y) so long as the Stockholder Approval has not been obtained,
for a number of shares in excess of the Maximum Installment Share Number and
(z) even if Stockholder Approval has been obtained, in excess of the Issuance
Cap. On or prior to the date which is the tenth (10th) Trading Day prior to each
Installment Date (each, an “Installment Notice Due Date”), the Company shall
deliver written notice (each, a “Company Installment Notice”), to the Holder
which Company Installment Notice shall state (i) the portion, if any, of the
applicable Installment Amount which the Company elects to convert pursuant to a
Company Conversion, which amount when added to the Company Redemption Amount
must equal the applicable Installment Amount (the “Company Conversion Amount”),
(ii) the portion, if any, of the applicable Installment Amount which the Company
elects to redeem pursuant to a Company Redemption (the “Company Redemption
Amount”), which amount when added to the Company Conversion Amount must equal
the applicable Installment Amount and (iii) if the Company has elected, in whole
or in part, a Company Conversion, then the Company Installment Notice shall
certify that the Equity Conditions have been satisfied as of the date of the



--------------------------------------------------------------------------------

Company Installment Notice. Each Company Installment Notice shall be
irrevocable. If the Company does not timely deliver a Company Installment Notice
in accordance with this Section 8, then the Company shall be deemed to have
delivered an irrevocable Company Installment Notice electing a Company
Conversion and shall be deemed to have certified that the Equity Conditions in
connection with any such conversion have been satisfied. Except as expressly
provided in this Section 8(a), the Company shall redeem and convert the
applicable Installment Amount of this Note pursuant to this Section 8 and the
corresponding Installment Amounts of the Other Notes pursuant to the
corresponding provisions of the Other Notes in the same ratio of the Installment
Amount being redeemed and converted hereunder. The Company Redemption Amount
shall be redeemed in accordance with Section 8(b) and the Company Conversion
Amount (whether set forth in the Company Installment Notice or by operation of
this Section 8) shall be converted in accordance with Section 8(c).

(b) Mechanics of Company Redemption. If the Company elects a Company Redemption
in accordance with Section 8(a), then the Company Redemption Amount, if any,
which is to be paid to the Holder on the applicable Installment Date shall be
redeemed by the Company on such Installment Date, and the Company shall pay to
the Holder on such Installment Date, by wire transfer of immediately available
funds, an amount in cash (the “Company Installment Redemption Price”) equal to
100% of the Company Redemption Amount. If the Company fails to redeem the
Company Redemption Amount on the applicable Installment Date by payment of the
Company Installment Redemption Price on such date, then at the option of the
Holder designated in writing to the Company (any such designation, “Conversion
Notice” for purposes of this Note), the Holder may require the Company to
convert all or any part of the Company Redemption Amount at the Company
Conversion Price. Conversions required by this Section 8(b) shall be made in
accordance with the provisions of Section 3(c). Notwithstanding anything to the
contrary in this Section 8(b), but subject to Section 3(d), until the Company
Installment Redemption Price (together with any interest thereon) is paid in
full, the Company Redemption Amount (together with any interest thereon) may be
converted, in whole or in part, by the Holder into Common Stock pursuant to
Section 3. In the event the Holder elects to convert all or any portion of the
Company Redemption Amount prior to the applicable Installment Date as set forth
in the immediately preceding sentence, the Company Redemption Amount so
converted shall be deducted from the Installment Amounts relating to the
applicable Installment Dates as set forth in the applicable Conversion Notice.

(c) Mechanics of Company Conversion. Subject to Section 3(d), if the Company
delivers a Company Installment Notice and elects, or is deemed to have elected,
in whole or in part, a Company Conversion in accordance with Section 8(a), then
the applicable Company Conversion Amount, if any, which remains outstanding
shall be converted as of the applicable Installment Date by converting on such
Installment Date such Company Conversion Amount at the Company Conversion Price;
provided that the Equity Conditions have been satisfied (or waived in writing by
the Holder) on such Installment Date. If the Equity Conditions are not satisfied
(or waived in writing by the Holder) on such Installment Date, then at the
option of the Holder designated in writing to the Company, the Holder may
require the Company to do any one or more of the



--------------------------------------------------------------------------------

following: (i) the Company shall redeem all or any part designated by the Holder
of the unconverted Company Conversion Amount (such designated amount is referred
to as the “First Redemption Amount”) on such Installment Date and the Company
shall pay to the Holder on such Installment Date, by wire transfer of
immediately available funds, an amount in cash equal to such First Redemption
Amount or (ii) the Company Conversion shall be null and void with respect to all
or any part designated by the Holder of the unconverted Company Conversion
Amount and the Holder shall be entitled to all the rights of a holder of this
Note with respect to such amount of the Company Conversion Amount; provided,
however, that the Conversion Price for such unconverted Company Conversion
Amount shall thereafter be adjusted to equal the lesser of (A) the Company
Conversion Price as in effect on the date on which the Holder voided the Company
Conversion and (B) the Company Conversion Price as in effect on the date on
which the Holder delivers a Conversion Notice relating thereto. If the Company
fails to redeem any First Redemption Amount on or before the applicable
Installment Date by payment of such amount on the applicable Installment Date,
then the Holder shall have the rights set forth in Section 13(a) as if the
Company failed to pay the applicable Company Redemption Price and all other
rights under this Note (including, without limitation, such failure constituting
an Event of Default described in Section 4(a)(xi)). Notwithstanding anything to
the contrary in this Section 8(c), but subject to Section 3(d), until the
Company delivers Common Stock representing the Company Conversion Amount to the
Holder, the Company Conversion Amount may be converted by the Holder into Common
Stock pursuant to Section 3. In the event that the Holder elects to convert the
Company Conversion Amount prior to the applicable Installment Date as set forth
in the immediately preceding sentence, the Company Conversion Amount so
converted shall be deducted from the Installment Amounts relating to the
applicable Installment Dates as set forth in the applicable Conversion Notice.

(d) Deferred Installment Amount. Notwithstanding any provision of this Section 8
to the contrary, the Holder may, at its option and in its sole discretion,
deliver a notice to the Company at least five (5) Trading Days prior to any
applicable Installment Date electing to have all or any portion of the
Installment Amount payable on such Installment Date deferred (such amount, the
“Deferral Amount”), provided, that such Deferral Amount shall not exceed
$7,500,000 in the aggregate. Any notice delivered by the Holder pursuant to this
Section 8(d) shall set forth (A) the Deferral Amount and (B) the date such
Deferral Amount shall now be payable, which date shall be a date selected by
such Holder not to exceed twenty four (24) months from the date of the original
Installment Date.

(e) Cancellation of Installment Amount. Notwithstanding any provision of this
Section 8 to the contrary, in the event that the Weighted Average Price of the
Common Stock equals or exceeds 150% of the applicable Conversion Price for each
of the five (5) consecutive Trading Days immediately preceding the Installment
Notice Due Date, then the Installment Amount payable on such Installment Date
shall be deferred to the Maturity Date.



--------------------------------------------------------------------------------

9. COMPANY’S RIGHT OF MANDATORY CONVERSION.

(a) Mandatory Conversion. If at any time from and after the Effective Date (as
defined in the Registration Rights Agreement) (the “Mandatory Conversion
Eligibility Date”), (i) the Closing Sale Price of the Common Stock for each
Trading Day of any twenty (20) consecutive Trading Day period following the
applicable Mandatory Conversion Eligibility Date (the “Mandatory Conversion
Measuring Period”) equals or exceeds either (x) 135% (the “First Conversion
Threshold”) or (y) 150% (the “Second Conversion Threshold”) of the Conversion
Price on the Closing Date (subject to appropriate adjustments for stock splits,
stock dividends, stock combinations and other similar transactions after the
Subscription Date) and (ii) the Equity Conditions shall have been satisfied (or
waived in writing by the Holder) during the period commencing on the Mandatory
Conversion Notice Date through the applicable Mandatory Conversion Date (each,
as defined below), the Company shall have the right to require the Holder to
convert (1) if the First Conversion Threshold has been met, up to the First
Conversion Threshold Conversion Amount or (2) if the Second Conversion Threshold
has been met, all, but not less than all, of the Conversion Amount then
remaining under this Note, in each case as designated in the Mandatory
Conversion Notice (as defined below) into fully paid, validly issued and
nonassessable shares of Common Stock in accordance with Section 3(c) hereof at
the Conversion Rate as of the Mandatory Conversion Date (as defined below) (a
“Mandatory Conversion”). The Company may exercise its right to require
conversion under this Section 9(a) by delivering within not more than two
(2) Trading Days following the end of such Mandatory Conversion Measuring Period
a written notice thereof by facsimile and overnight courier to all, but not less
than all, of the holders of Notes and the Transfer Agent (the “Mandatory
Conversion Notice” and the date all of the holders received such notice by
facsimile is referred to as the “Mandatory Conversion Notice Date”). The
Mandatory Conversion Notice shall be irrevocable. The Mandatory Conversion
Notice shall state (i) the Trading Day selected for the Mandatory Conversion in
accordance with Section 9(a), which Trading Day shall be at least ten
(10) Business Days but not more than sixty (60) Business Days following the
Mandatory Conversion Notice Date (the “Mandatory Conversion Date”), (ii) the
aggregate Conversion Amount, including any applicable First Conversion Threshold
Conversion Amount, of the Notes subject to mandatory conversion from the Holder
and all of the holders of the Notes pursuant to this Section 9 (and analogous
provisions under the Other Notes), provided, however, that the Company shall not
redeem a Conversion Amount under this Section in excess of 20% of the aggregate
dollar trading volume (as reported on Bloomberg) of the Common Stock over the
Mandatory Conversion Measuring Period, and (iii) the number of shares of Common
Stock to be issued to such Holder on the Mandatory Conversion Date. The Company
may not effect more than one Mandatory Conversion during any consecutive thirty
(30) Trading Day period. Any shares of Common Stock delivered in connection with
a Mandatory Conversion hereunder shall be accompanied by any accrued and unpaid
Interest with respect to such Conversion Amount subject to such Mandatory
Conversion and accrued and unpaid Late Charges with respect to such Conversion
Amount and Interest.

(b) Pro Rata Conversion Requirement. If the Company elects to cause a conversion
of any Conversion Amount of this Note pursuant to Section 9(a), then it must
simultaneously take the same action in the same proportion with respect to the
Other Notes. All Conversion Amounts converted by the Holder after the Mandatory



--------------------------------------------------------------------------------

Conversion Notice Date shall reduce the Conversion Amount of this Note required
to be converted on the Mandatory Conversion Date. If the Company has elected a
Mandatory Conversion, the mechanics of conversion set forth in Section 3(c)
shall apply, to the extent applicable, as if the Company and the Transfer Agent
had received from the Holder on the Mandatory Conversion Date a Conversion
Notice with respect to the Conversion Amount being converted pursuant to the
Mandatory Conversion.

(c) Additional Warrant Issuance. In the event of any Mandatory Conversion, if
the number of Warrant Shares underlying the Class B Warrants (as defined in the
Securities Purchase Agreement) that become exercisable in the aggregate by
virtue of such Mandatory Conversion is less than 60% of quotient of (x) the
Conversion Amount of such Mandatory Conversion divided by (y) the arithmetic
average of the Weighted Average Price of the Common Stock on each of the five
(5) consecutive Trading Days immediately preceding the Mandatory Conversion
Notice Date (the “Uncovered Mandatory Conversion Shares”), then the Company
shall issue to the Holder an additional Class B Warrant exercisable for a number
of Warrant Shares (the “Additional Warrant Shares”) equal to the applicable
number of Uncovered Mandatory Conversion Shares, which Additional Warrant Shares
shall be subject to registration rights identical to the registration rights set
forth in the Registration Rights Agreement with the Additional Warrant Shares
being deemed the Registrable Securities (as defined in the Registration Rights
Agreement) thereunder and the “Closing Date” (as used in the Registration Rights
Agreement) meaning the issuance date of such additional Class B Warrant.

10. HOLDER’S RIGHTS OF OPTIONAL REDEMPTION.

(a) At any time after the Initial Maturity Date, the Holder shall have the
right, in its sole discretion, to require that the Company redeem up to an
amount equal to the product of (X) the number of shares of Common Stock that is
20% of the aggregate trading volume (as reported by Bloomberg) of the Common
Stock over the prior twenty (20) Trading Day period, multiplied by (Y) the
Holder Optional Conversion Price (the “Optional Redemption Amount”) by
delivering written notice thereof (a “Holder Optional Redemption Notice”) to the
Company. The Holder Optional Redemption Notice shall indicate (i) the Optional
Redemption Amount and (ii) the date of such redemption (the “Optional Redemption
Exercise Date”); provided, however, that such Optional Redemption Exercise Date
shall not be less than ten (10) Business Days after the date of delivery of such
Holder Optional Redemption Notice. The Company shall have the option to redeem
the Optional Redemption Amount in cash (a “Holder Optional Cash Redemption”)
and/or in Common Stock (a “Holder Optional Common Stock Conversion”). Within one
(1) Business Day of the date of the Holder Optional Redemption Notice, the
Company shall respond (such response, the “Company Optional Redemption Response
Notice”) to the Holder Optional Redemption Notice and notify the Holder of
(i) the portion, if any, of the applicable Optional Redemption Amount which the
Company elects to convert pursuant to a Holder Optional Common Stock Conversion,
which amount when added to the Holder Optional Cash Redemption Amount must equal
the applicable Optional Redemption Amount (the “Holder Optional Common Stock
Conversion Amount”), (ii) the portion, if any, of the applicable



--------------------------------------------------------------------------------

Optional Redemption Amount which the Company elects to redeem pursuant to a
Holder Optional Cash Redemption (the “Holder Optional Cash Redemption Amount”),
which amount when added to the Holder Optional Common Stock Conversion Amount
must equal the applicable Optional Redemption Amount and (iii) if the Company
has elected, in whole or in part, a Holder Optional Common Stock Conversion,
then the Company Optional Redemption Response Notice shall certify that the
Equity Conditions have been satisfied as of the date of the Company Optional
Redemption Response Notice. The portion of this Note subject to redemption
pursuant to this Section 10 shall be redeemed by the Company on the applicable
Optional Redemption Date in either cash at a price equal to the Holder Optional
Cash Redemption Amount being redeemed (the “Holder Optional Cash Redemption
Price”) or in Common Stock in an amount equal to the Holder Optional Common
Stock Conversion Amount.

(b) Mechanics of a Holder Optional Cash Redemption. If the Company elects a
Holder Optional Cash Redemption in accordance with Section 10(a), then the
Holder Optional Cash Redemption Amount which is to be paid to the Holder on the
applicable Optional Redemption Exercise Date shall be redeemed by the Company on
such Optional Redemption Exercise Date, and the Company shall pay to the Holder
on such Optional Redemption Exercise Date, by wire transfer of immediately
available funds, an amount in cash equal to 100% of the Holder Optional Cash
Redemption Price. If the Company fails to redeem the Holder Optional Cash
Redemption Amount on the applicable Optional Redemption Exercise Date by payment
of the Holder Optional Cash Redemption Price on such date, then at the option of
the Holder designated in writing in a Conversion Notice to the Company, the
Holder may require the Company to convert all or any part of the Holder Optional
Cash Redemption Amount at the Holder Optional Conversion Price. Conversions
required by this Section 10(b) shall be made in accordance with the provisions
of Section 3(c). Notwithstanding anything to the contrary in this Section 10(b),
but subject to Section 3(d), until the Holder Optional Cash Redemption Price
(together with any interest thereon) is paid in full, the Holder Optional Cash
Redemption Amount (together with any interest thereon) may be converted, in
whole or in part, by the Holder into Common Stock pursuant to Section 3.

(c) Mechanics of a Holder Optional Common Stock Conversion. Subject to
Section 3(d), if the Company delivers a Company Optional Redemption Response
Notice and elects, or is deemed to have elected, in whole or in part, a Holder
Optional Common Stock Conversion in accordance with Section 10(a), then the
applicable Holder Optional Common Stock Conversion Amount shall be converted as
of the applicable Optional Redemption Exercise Date by converting on such
Optional Redemption Exercise Date such Holder Optional Common Stock Conversion
Amount at the Holder Optional Conversion Price; provided that the Equity
Conditions have been satisfied (or waived in writing by the Holder) on such
Optional Redemption Exercise Date. If the Equity Conditions are not satisfied
(or waived in writing by the Holder) on such Optional Redemption Exercise Date,
then at the option of the Holder designated in writing to the Company, the
Holder may require the Company to do any one or more of the following: (i) the
Company shall redeem all or any part designated by the Holder of the unconverted
Holder Optional Common Stock Conversion Amount (such designated amount is
referred to as the “Common Stock Optional Redemption Amount”) on such



--------------------------------------------------------------------------------

Optional Redemption Exercise Date and the Company shall pay to the Holder on
such Optional Redemption Exercise Date, by wire transfer of immediately
available funds, an amount in cash equal to such Common Stock Optional
Redemption Amount or (ii) the Holder Optional Common Stock Conversion shall be
null and void with respect to all or any part designated by the Holder of the
unconverted Holder Optional Common Stock Conversion Amount and the Holder shall
be entitled to all the rights of a holder of this Note with respect to such
amount of the Holder Optional Common Stock Conversion Amount; provided, however,
that the Conversion Price for such unconverted Holder Optional Common Stock
Conversion Amount shall thereafter be adjusted to equal the lesser of (A) the
Holder Optional Conversion Price as in effect on the date on which the Holder
voided the Holder Optional Common Stock Conversion (calculated based on the
immediately preceding five (5) consecutive Trading Days) and (B) the Holder
Optional Conversion Price as in effect on the date on which the Holder delivers
a Holder Optional Redemption Notice relating thereto. If the Company fails to
redeem any Common Stock Optional Redemption Amount on or before the applicable
Optional Redemption Exercise Date by payment of such amount on the applicable
Optional Redemption Exercise Date, then the Holder shall have the rights set
forth in Section 13(a) as if the Company failed to pay the applicable Company
Redemption Price and all other rights under this Note (including, without
limitation, such failure constituting an Event of Default described in
Section 4(a)(xi)). Notwithstanding anything to the contrary in this
Section 10(c), but subject to Section 3(d), until the Company delivers Common
Stock representing the Holder Optional Common Stock Conversion Amount to the
Holder, the Holder Optional Common Stock Conversion Amount may be converted by
the Holder into Common Stock pursuant to Section 3.

(d) Asset Sale Triggered Redemption. In the event that after the Issuance Date
the Company sells in the aggregate more than $10,000,000 of assets outside the
ordinary course of its business as conducted on the Issuance Date (an “Optional
Asset Sale Redemption Date”), the Holder shall have the right, in its sole
discretion, to require that the Company redeem (each a “Holder Optional Asset
Sale Redemption”) up to all of the Principal amount of the Note plus accrued and
unpaid Interest with respect to such Principal and accrued and unpaid Late
Charges with respect to such Principal and Interest (the “Optional Asset Sale
Redemption Amount”); provided, that the Optional Asset Sale Redemption Amount
shall not exceed fifty percent (50%) of the proceeds received by the Company
pursuant to the applicable asset sale(s). The Holder may exercise its redemption
rights pursuant to this Section 10(d) by delivering written notice thereof (a
“Holder Optional Asset Sale Redemption Notice” and, collectively with the Event
of Default Redemption Notice, the Change of Control Redemption Notice and the
Holder Optional Redemption Notice, the “Redemption Notices” and each a
“Redemption Notice”) to the Company no later than twenty (20) Business Days
after the applicable Optional Asset Sale Redemption Date. The Holder Optional
Asset Sale Redemption Notice shall indicate the amount of the applicable
Optional Asset Sale Redemption Amount the Holder is electing to have redeemed on
such Optional Asset Sale Redemption Exercise Date (the “Holder Optional Asset
Sale Redemption Amount”) and the date of such redemption (the “Optional Asset
Sale Redemption Exercise Date”); provided, however, that such Optional Asset
Sale Redemption Exercise Date shall not be less than twenty (20) Business Days
after the



--------------------------------------------------------------------------------

date of delivery of such Holder Optional Asset Sale Redemption Notice. The
portion of this Note subject to redemption pursuant to this Section 10 shall be
redeemed by the Company in cash on the applicable Optional Asset Sale Redemption
Date at a price equal to the Holder Optional Asset Sale Redemption Amount being
redeemed (the “Holder Optional Asset Sale Redemption Price” and, collectively
with the Event of Default Redemption Price, the Change of Control Redemption
Price, the Company Installment Redemption Price and the Holder Optional Cash
Redemption Price, the “Redemption Prices” and, each a “Redemption Price”).

11. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

12. RESERVATION OF AUTHORIZED SHARES.

(a) Reservation. The Company shall initially reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for each of the Notes
equal to 130% of the Conversion Rate with respect to the Conversion Amount of
each such Note as of the Issuance Date, including the maximum number of Interest
Shares that may be issued under each such Note. So long as any of the Notes are
outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Notes, 130% of the number of shares
of Common Stock as shall from time to time be necessary to effect the conversion
of all of the Notes then outstanding pursuant to Sections 2 and 3; provided that
at no time shall the number of shares of Common Stock so reserved be less than
the number of shares required to be reserved by the previous sentence (without
regard to any limitations on conversions) (the “Required Reserve Amount”). The
initial number of shares of Common Stock reserved for conversions of the Notes
and each increase in the number of shares so reserved shall be allocated pro
rata among the holders of the Notes based on the principal amount of the Notes
held by each holder at the Closing (as defined in the Securities Purchase
Agreement) or increase in the number of reserved shares, as the case may be (the
“Authorized Share Allocation”). In the event that a holder shall sell or
otherwise transfer any of such holder’s Notes, each transferee shall be
allocated a pro rata portion of such holder’s Authorized Share Allocation. Any
shares of Common Stock reserved and allocated to any Person which ceases to hold
any Notes shall be allocated to the remaining holders of Notes, pro rata based
on the principal amount of the Notes then held by such holders.

(b) Insufficient Authorized Shares. If at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the



--------------------------------------------------------------------------------

Required Reserve Amount (an “Authorized Share Failure”), then the Company shall
immediately take all action necessary to increase the Company’s authorized
shares of Common Stock to an amount sufficient to allow the Company to reserve
the Required Reserve Amount for the Notes then outstanding. Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than ninety
(90) days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock. In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal.

13. HOLDER’S REDEMPTIONS.

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within five Business Days after the Company’s
receipt of the Holder’s Event of Default Redemption Notice. If the Holder has
submitted a Change of Control Redemption Notice in accordance with Section 5(b),
the Company shall deliver the applicable Change of Control Redemption Price to
the Holder concurrently with the consummation of such Change of Control if such
notice is received prior to the consummation of such Change of Control and
within five (5) Business Days after the Company’s receipt of such notice
otherwise. The Company shall deliver the applicable Company Installment
Redemption Price to the Holder on the applicable Installment Date. In the event
of a redemption of less than all of the Conversion Amount of this Note, the
Company shall promptly cause to be issued and delivered to the Holder a new Note
(in accordance with Section 19(d)) representing the outstanding Principal which
has not been redeemed. In the event that the Company does not pay the applicable
Redemption Price to the Holder within the time period required, at any time
thereafter and until the Company pays such unpaid Redemption Price in full, the
Holder shall have the option, in lieu of redemption, to require the Company to
promptly return to the Holder all or any portion of this Note representing the
Conversion Amount that was submitted for redemption and for which the applicable
Redemption Price (together with any Late Charges thereon) has not been paid.
Upon the Company’s receipt of such notice, (x) the applicable Redemption Notice
shall be null and void with respect to such Conversion Amount, (y) the Company
shall immediately return this Note, or issue a new Note (in accordance with
Section 19(d)) to the Holder representing the sum of such Conversion Amount to
be redeemed together with accrued and unpaid Interest with respect to such
Conversion Amount and accrued and unpaid Late Charges with respect to such
Conversion Amount and Interest and (z) the Conversion Price of this Note or such
new Notes shall be adjusted to the lesser of (A) the Conversion Price as in
effect on the date on which the applicable Redemption Notice is voided and
(B) the lowest Closing Bid Price of the Common Stock during the period beginning
on and including the date on which the applicable Redemption Notice is delivered
to the Company and ending on and including the date on which the applicable
Redemption Notice is voided. The Holder’s delivery of a notice voiding a
Redemption Notice and exercise of its rights following such notice shall not
affect the Company’s obligations to make any payments of Late Charges which have
accrued prior to the date of such notice with respect to the Conversion Amount
subject to such notice.

 



--------------------------------------------------------------------------------

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b), Section 5(b) or Section 10 (each, an “Other Redemption
Notice”), the Company shall immediately forward to the Holder by facsimile a
copy of such notice. If the Company receives a Redemption Notice and one or more
Other Redemption Notices, during the seven (7) Business Day period beginning on
and including the date which is three (3) Business Days prior to the Company’s
receipt of the Holder’s Redemption Notice and ending on and including the date
which is three (3) Business Days after the Company’s receipt of the Holder’s
Redemption Notice and the Company is unable to redeem all principal, interest
and other amounts designated in such Redemption Notice and such Other Redemption
Notices received during such seven (7) Business Day period, then the Company
shall redeem a pro rata amount from each holder of the Notes (including the
Holder) based on the principal amount of the Notes submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received by
the Company during such seven Business Day period.

14. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law, including, but not limited to, the General
Corporation Law of the State of Delaware, and as expressly provided in this
Note.

15. COVENANTS.

(a) Rank. All payments due under this Note (a) shall rank pari passu with all
Other Notes and (b) shall be senior to all other Indebtedness of the Company and
its Subsidiaries, other than Senior Indebtedness.

(b) Incurrence of Indebtedness. So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, incur or guarantee, assume or suffer to exist any Indebtedness,
other than (i) the Indebtedness evidenced by this Note and the Other Notes and
(ii) Permitted Indebtedness.

(c) Existence of Liens. So long as this Note is outstanding, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.

(d) Restricted Payments. The Company shall not, and the Company shall not permit
any of its Subsidiaries to, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers,



--------------------------------------------------------------------------------

private transactions or otherwise), all or any portion of any Permitted
Indebtedness (other than the Senior Indebtedness consisting of revolving credit
loans), whether by way of payment in respect of principal of (or premium, if
any) or interest on, such Indebtedness if at the time such payment is due or is
otherwise made or, after giving effect to such payment, an event constituting,
or that with the passage of time and without being cured would constitute, an
Event of Default has occurred and is continuing.

(e) Escrow Agreement; Escrowed Funds.

(i) If, at any time following the issuance date of this Note, the Closing Sale
Price of the Company’s Common Stock is less than $9.00 (subject to adjustment
for stock splits, combinations and like events) for ten (10) consecutive Trading
Days, the Company shall promptly, and in any event no later than the next
Trading Day, deposit into an escrow account immediately available funds equal to
thirty percent (30%) (subject to Section 15(e)(v) below) of the then outstanding
Principal (the “Escrowed Funds”) with an escrow agent mutually agreeable to the
Company and the Holder, as Escrow Agent, pursuant to the Escrow Agreement (the
“Escrow Agreement”) of even date herewith among the Company, the Holder and the
Escrow Agent.

(ii) As the outstanding Principal is reduced, a pro-rata portion of the Escrowed
Funds shall be released from the escrow account to the Company.

(iii) The Escrowed Funds shall be held, administered and released from the
escrow account by the Escrow Agent in accordance with the terms of this Note and
the Escrow Agreement.

(iv) The Escrowed Funds shall be released to the Company at any time after
deposit if the Closing Sale Price of the Company’s Common Stock exceeds $10.00
(subject to adjustment for stock splits, combinations and like events) for ten
(10) consecutive Trading Days; provided that, once released to the Company, the
provisions of Section 15(e)(i) above shall again apply.

(v) In no event shall the Escrowed Funds exceed $3,000,000.

(vi) Upon the indefeasible payment in full of this Note and the Other Notes, the
Escrow Agreement shall terminate.

16. PARTICIPATION. The Holder, as the holder of this Note, shall be entitled to
receive such dividends paid and distributions made to the holders of Common
Stock to the same extent as if the Holder had converted this Note into Common
Stock (without regard to any limitations on conversion herein or elsewhere) and
had held such shares of Common Stock on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock.



--------------------------------------------------------------------------------

17. VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote at a
meeting duly called for such purpose or the written consent without a meeting of
the Required Holders shall be required for any change or amendment to this Note
or the Other Notes.

18. TRANSFER. Subject to compliance with applicable securities laws, this Note
and any shares of Common Stock issued upon conversion of this Note may be
offered, sold, assigned or transferred by the Holder without the consent of the
Company, subject only to the provisions of Section 2(f) of the Securities
Purchase Agreement. Notwithstanding the foregoing, the Note may not, without the
consent of the Company, be offered, sold, transferred or assigned to a
Competitor of the Company.

19. REISSUANCE OF THIS NOTE.

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 19(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less then the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 19(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal stated on the face of this Note.

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 19(d)) representing the outstanding Principal.

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 19(d) and in principal
amounts of at least $100,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 19(a) or Section 19(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such



--------------------------------------------------------------------------------

issuance, does not exceed the Principal remaining outstanding under this Note
immediately prior to such issuance of new Notes), (iii) shall have an issuance
date, as indicated on the face of such new Note, which is the same as the
Issuance Date of this Note, (iv) shall have the same rights and conditions as
this Note, and (v) shall represent accrued Interest and Late Charges on the
Principal and Interest of this Note, from the Issuance Date.

20. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

21. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.

22. HEADINGS. The headings of this Note are for convenience of reference only
and shall not form part of, or affect the interpretation of, this Note.

23. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder or the Company, in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

24. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price or the



--------------------------------------------------------------------------------

arithmetic calculation of the Conversion Rate or the Redemption Price, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within three (3) Business Days of receipt, or deemed receipt, of the
Conversion Notice or Redemption Notice or other event giving rise to such
dispute, as the case may be, to the Holder. If the Holder and the Company are
unable to agree upon such determination or calculation within five (5) Business
Days of such disputed determination or arithmetic calculation being submitted to
the Holder, then the Company shall, within two Business Days submit via
facsimile (a) the disputed determination of the Closing Bid Price, the Closing
Sale Price or the Weighted Average Price to an independent, reputable investment
bank selected by the Company and approved by the Holder or (b) the disputed
arithmetic calculation of the Conversion Rate or the Redemption Price to the
Company’s independent, outside accountant. The Company and the Holder shall
cause the investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten (10) Business Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error. The Company and the Holder shall each pay
one-half of the expenses of the investment banker or the accountant, as the case
may be.

25. NOTICES; PAYMENTS.

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with
Section 6.3 Note Purchase Agreement. The Company shall provide the Holder with
prompt written notice of all actions taken pursuant to this Note, including in
reasonable detail a description of such action and the reason therefor. Without
limiting the generality of the foregoing, the Company will give written notice
to the Holder (i) immediately upon any adjustment of the Conversion Price,
setting forth in reasonable detail, and certifying, the calculation of such
adjustment and (ii) at least twenty (20) days prior to the date on which the
Company closes its books or takes a record (A) with respect to any dividend or
distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Purchasers, shall initially be as set forth on the Schedule of Buyers attached
to the Securities Purchase Agreement); provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day



--------------------------------------------------------------------------------

which is not a Business Day, the same shall instead be due on the next
succeeding day which is a Business Day and, in the case of any Interest Date
which is not the date on which this Note is paid in full, the extension of the
due date thereof shall not be taken into account for purposes of determining the
amount of Interest due on such date. Any amount of Principal or other amounts
due under the Transaction Documents, other than Interest, which is not paid when
due shall result in a late charge being incurred and payable by the Company in
an amount equal to interest on such amount at the rate of ten percent (10%) per
annum from the date such amount was due until the same is paid in full (“Late
Charge”).

26. CANCELLATION. After all Principal, accrued Interest and other amounts at any
time owed on this Note have been paid in full, this Note shall automatically be
deemed canceled, shall be surrendered to the Company for cancellation and shall
not be reissued.

27. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

28. GOVERNING LAW. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.

29. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(a) “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer or director for
services provided to the Company.

(b) “Bloomberg” means Bloomberg Financial Markets.

(c) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(d) “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Shares in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.



--------------------------------------------------------------------------------

(e) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 24. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

(f) “Closing Date” has the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.

(g) “Company Conversion Price” means, the lower of (i) that price which shall be
computed as 86.5% of the arithmetic average of the Weighted Average Price of the
Common Stock on each of the five (5) consecutive Trading Days immediately
preceding the applicable Installment Date (each such period, a “Company
Conversion Measuring Period”) and (ii) the applicable Conversion Price. All such
determinations to be appropriately adjusted for any stock split, stock dividend,
stock combination or other similar transaction that proportionately decreases or
increases the Common Stock the applicable such Company Conversion Measuring
Period.

(h) “Competitor” means any person engaged in the research, development,
manufacturing, sales, distribution, re-selling, packaging, either directly or
indirectly of photovoltaic energy technologies.

(i) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.



--------------------------------------------------------------------------------

(j) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the American Stock Exchange, The NASDAQ National Market or the NASD OTC
Bulletin Board.

(k) “Equity Conditions” means that each of the following conditions is satisfied
on each day during the period beginning with the date of the applicable
Conversion Notice and ending on the applicable Conversion Date (the “Equity
Conditions Measuring Period”), (i) either (x) the Registration Statement filed
pursuant to the Registration Rights Agreement shall be effective and available
for the resale of all remaining Registrable Securities in accordance with the
terms of the Registration Rights Agreement or (y) all shares of Common Stock
issuable upon conversion of the Notes and exercise of the Warrants shall be
eligible for sale without restriction and without the need for registration
under any applicable federal or state securities laws; (ii) the Common Stock is
designated for quotation on the Principal Market and during the Equity
Conditions Measuring Period, has not been suspended from trading on such
exchange or market and delisting or suspension by such exchange or market has
not been threatened or pending either (A) in writing by such exchange or market
or (B) by falling below the then effective minimum listing maintenance
requirements of such exchange or market; (iii) any applicable shares of Common
Stock to be issued in connection with the event requiring determination may be
issued in full without violating Section 3(d) hereof and the rules or
regulations of the Principal Market; (iv) during the Equity Conditions Measuring
Period, there shall not have occurred either (A) the public announcement of a
pending, proposed or intended Fundamental Transaction which has not been
abandoned, terminated or consummated, or (B) an Event of Default or (v) an event
that with the passage of time or giving of notice would constitute an Event of
Default; (vi) the Company shall have no knowledge of any fact that would cause
(x) the Registration Statements required pursuant to the Registration Rights
Agreement not to be effective and available for the resale of all remaining
Registrable Securities in accordance with the terms of the Registration Rights
Agreement or (y) any shares of Common Stock issuable upon conversion of the
Notes and shares of Common Stock issuable upon exercise of the Warrants not to
be eligible for sale without restriction pursuant to Rule 144(k) and any
applicable state securities laws.

(l) “Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan; (ii) upon conversion of the Notes or
the exercise of the Warrants; (iii) pursuant to a bona fide firm commitment
underwritten public offering with a nationally recognized NASD registered
underwriter which generates gross proceeds to the Company in excess of
$25,000,000 (other than an “at-the-market offering” as defined in Rule 415(a)(4)
under the 1933 Act and “equity lines”); (iv) in connection with the payment of
any shares on the Notes or upon exercise of the Warrants; (v) in connection with
any acquisition by the Company, whether through an acquisition of stock or a
merger of any business, assets or technologies the primary purpose of which is
not to raise equity capital in an amount not to exceed, in the aggregate, 20% of
the outstanding shares of Common Stock in any calendar year; (vi) upon
conversion of any Options or Convertible Securities which are outstanding on the
day immediately preceding the Subscription Date, provided that the terms of such
Options or Convertible Securities are not amended, modified or changed on or
after the



--------------------------------------------------------------------------------

Subscription Date; (vii) upon exercise of warrants issued to consultants prior
to the Subscription Date, upon exercise of additional warrants issued or
issuable to consultants, in an amount not to exceed, in the aggregate, 50,000
shares of Common Stock, and upon exercise of warrants issued to Ardour Capital
in connection with the transactions contemplated by the Transaction Documents;
(viii) upon issuance or exercise of Options or Convertible Securities in
connection with a Soft Call of Warrants (as defined in the Securities Purchase
Agreement) by the Company and (ix) in connection with a Strategic Financing (as
defined below).

(m) “First Conversion Threshold Conversion Amount” means an amount equal to
(x) 50% of the Conversion Amount of this Note on the Issuance Date minus (y) the
aggregate Conversion Amount of this Note converted or redeemed pursuant to the
terms of this Note.

(n) “Fiscal Quarter” means each of the fiscal quarters adopted by the Company
for financial reporting purposes that correspond to the Company’s fiscal year
that ends on December 31, or such other fiscal quarter adopted by the Company
for financial reporting purposes in accordance with GAAP.

(o) “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) become subject to a purchase, tender or exchange offer by another
Person that is accepted by the holders of more than the 50% of the outstanding
shares of Common Stock (not including any shares of Common Stock held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or
(iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock purchase agreement or other business combination), (v) reorganize,
recapitalize or reclassify its Common Stock or (vi) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934) is or shall become the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly,
of 50% or more of the aggregate voting stock of the Company.

(p) “GAAP” means United States generally accepted accounting principles,
consistently applied.

(q) “Holder Optional Conversion Price” means, the lower of (i) that price which
shall be computed as 86.5% of the arithmetic average of the Weighted Average
Price of the Common Stock on each of the five (5) consecutive Trading Days



--------------------------------------------------------------------------------

immediately preceding the date on which the Holder delivers a Holder Optional
Redemption Notice (each such period, a “Holder Optional Conversion Measuring
Period”) and (ii) the applicable Conversion Price. All such determinations to be
appropriately adjusted for any stock split, stock dividend, stock combination or
other similar transaction that proportionately decreases or increases the Common
Stock the applicable such Holder Optional Conversion Measuring Period.

(r) “Initial Maturity Date” means the date which is the earlier of (i) two weeks
after the Registration Statement filed pursuant to the Registration Rights
Agreement shall be declared effective by the SEC and (ii) the four-month
anniversary of the Closing Date.

(s) “Installment Amount” means with respect to any Installment Date, the lesser
of (A) $1,875,000 and (B) the Principal amount (plus the sum of any accrued and
unpaid Interest with respect to such Principal amount and accrued and unpaid
Late Charges with respect to such Principal amount and Interest any accrued and
unpaid interest thereon) under this Note as of such Installment Date, as any
such Installment Amount may be reduced pursuant to the terms of this Note,
whether upon conversion, redemption or otherwise. For the avoidance of doubt,
any accrued and unpaid interest which may be paid pursuant to this definition
shall be deducted from the total interest to be paid on any subsequent Interest
Payment Date. In the event the Holder shall sell or otherwise transfer any
portion of this Note, the transferee shall be allocated a pro rata portion of
the each unpaid Installment Amount hereunder.

(t) “Installment Date” means (i) each monthly anniversary of the Initial
Maturity Date, for a period of eight (8) months and (ii) any other Installment
Date scheduled by the Holder in connection with a Deferral Amount pursuant to
Section 8(d) hereof.

(u) “Interest Conversion Price” means, with respect to any Interest Date, that
price which shall be computed as 86.5% of the arithmetic average of the Weighted
Average Price of the Common Stock on each of the five (5) consecutive Trading
Days immediately preceding the applicable Interest Date (each, an “Interest
Measuring Period”). All such determinations to be appropriately adjusted for any
stock split, stock dividend, stock combination or other similar transaction
during such period.

(v) “Maximum Installment Share Number” means 75% of the number of shares of
Common Stock resulting from the following formula: (i) 20% of the number of
shares of Common Stock outstanding on the Issuance Date; minus (ii) the
aggregate number of shares of Common Stock issued as Interest Shares on all
Notes, upon conversion (including any Company Conversions) of any Notes and upon
exercise of any Warrants; minus (iii) the aggregate number of shares of Common
Stock issuable upon conversion of any outstanding Notes at the then applicable
Conversion Price (without regard to any limitations on the conversion of the
Notes) and upon exercise of any outstanding Warrants at the then applicable
Exercise Price (as defined in the Warrants) (without regard to any limitations
on the exercise of the Warrants) divided by eight) plus the number of Conversion
Shares underlying the Installment Amount.



--------------------------------------------------------------------------------

(w) “Measuring Period” means any of the Interest Measuring Period or Company
Conversion Measuring Period, as applicable.

(x) “Note Purchase Agreement” means that certain note purchase agreement by and
between the initial holder of the Note, the Company and the Holder pursuant to
which the initial holder of the Note transferred the Note to the Holder.

(y) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(z) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

(aa) “Payment Quarter” means each of: the period beginning on and including
July 1, 2006 and ending on and including September 30, 2006; the period
beginning on and including October 1, 2006 and ending on and including
December 31, 2006; the period beginning on and including January 1, 2007 and
ending on and including March 31, 2007; and the period beginning on and
including April 1, 2007 and ending on and including June 30, 2007.

(bb) “Permitted Indebtedness” means trade payables, leases or loans for capital
equipment, computer equipment, furniture, fixtures and equipment and leases for
real property, in each case entered into in the ordinary course of business of
the Company, consistent with past practices; provided, however, that in no event
shall Permitted Indebtedness include indebtedness for borrowed money.

(cc) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) any Lien incurred to secure Senior Indebtedness
and (v) Liens securing the Company’s obligations under the Notes.

(dd) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(ee) “Principal Market” means the NASDAQ Capital Market.



--------------------------------------------------------------------------------

(ff) “Redemption Premium” means (i) in the case of the Events of Default
described in Section 4(a)(i)-(vi) and (ix)-(xii), 115% or (ii) in the case of
the Events of Default described in Section 4(a)(vii)-(viii), 100%.

(gg) “Registration Rights Agreement” means that certain registration rights
agreement dated as of the Subscription Date by and among the Company and the
initial holder of the Note relating to, among other things, the registration of
the resale of the Common Stock issuable upon conversion of the Notes and
exercise of the Warrants.

(hh) “Required Holders” means the holders of Notes representing at least a
majority of the aggregate principal amount of the Notes then outstanding.

(ii) “SEC” means the United States Securities and Exchange Commission.

(jj) “Securities Purchase Agreement” means that certain securities purchase
agreement dated as of the Subscription Date by and among the Company and the
initial holders of the Notes pursuant to which the Company issued the Notes.

(kk) “Senior Indebtedness” means the principal of (and premium, if any),
interest on, and all fees and other amounts (including, without limitation, any
reasonable out-of-pocket costs, enforcement expenses (including reasonable
out-of-pocket legal fees and disbursements), collateral protection expenses and
other reimbursement or indemnity obligations relating thereto and all
reimbursement or payment obligations with respect to letters of credit) payable
by Company under or in connection with any Indebtedness of the Company which
ranks senior to the Notes.

(ll) “Strategic Financing” means an investment in the Company by an unaffiliated
operating company engaged in a business similar or complementary to that of the
Company where the principal purpose is not to raise additional equity capital
for the Company.

(mm) “Subscription Date” means May 25, 2006.

(nn) “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person’s Parent Entity.

(oo) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00 p.m., New York Time).



--------------------------------------------------------------------------------

(pp) “Warrants” has the meaning ascribed to such term in the Securities Purchase
Agreement, and shall include all warrants issued in exchange therefor or
replacement thereof.

(qq) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30 a.m., New York Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00 p.m., New York Time (or such other time as the Principal Market publicly
announces is the official close of trading) as reported by Bloomberg through its
“Volume at Price” functions, or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30 a.m., New York Time (or such other time as such market publicly announces
is the official open of trading), and ending at 4:00 p.m., New York Time (or
such other time as such market publicly announces is the official close of
trading) as reported by Bloomberg, or, if no dollar volume-weighted average
price is reported for such security by Bloomberg for such hours, the average of
the highest closing bid price and the lowest closing ask price of any of the
market makers for such security as reported in the “pink sheets” by Pink Sheets
LLC (formerly the National Quotation Bureau, Inc.). If the Weighted Average
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Weighted Average Price of such security on such date shall
be the fair market value as mutually determined by the Company and the Holder.
If the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 24. All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.

30. DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

DAYSTAR TECHNOLOGIES, INC. By:  

/s/ Stephan DeLuca

Name:   Stephan DeLuca Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT I

DAYSTAR TECHNOLOGIES, INC.

CONVERSION NOTICE

Reference is made to the Senior Convertible Note (the “Note”) issued to the
undersigned by DayStar Technologies, Inc. (the “Company”). In accordance with
and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
shares of Common Stock par value $0.01 per share (the “Common Stock”) of the
Company, as of the date specified below.

 

Date of Conversion:  

 

 

Aggregate Conversion Amount to be converted:  

 

Please confirm the following information:

 

Conversion Price:  

 

 

Number of shares of Common Stock to be issued:  

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:  

 

 

 

 

 

 

Facsimile Number:  

 

 

Authorization:  

 

 



--------------------------------------------------------------------------------

By:  

 

 

Title:  

 

 

Dated:  

 

 

Broker Name:  

 

(if electronic DWAC Transaction)

 

Broker DTC#:  

 

(if electronic DWAC Transaction)

 

Date of Conversion:  

 

 

Installment Amounts to be reduced and amount of reduction:  

 

 

Any restriction upon issuances to the Holder pursuant to
Section 3(d)(i) of the Note of which

the Holder is aware:

 

 

  

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs U.S.
Stock Transfer Corporation to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated May 25,
2006 from the Company and acknowledged and agreed to by U.S. Stock Transfer
Corporation.

 

DAYSTAR TECHNOLOGIES, INC. By:  

 

Name:   Stephan DeLuca Title:   Chief Executive Officer